Title: Thomas Jefferson to John Watts, 28 May 1815
From: Jefferson, Thomas
To: Watts, John


          Sir Poplar forest  May 28. 15
          I have lost no time in endeavoring to get my Treasury bills exchanged for bank bills, and having learnt that the merchants in Lynchburg who deal to the Northward would willingly take treasury notes which served for remittances to other states in exchange for bank notes which would not be recieved there, I sent yesterday to mr Robertson to request him to procure me such an exchange. he answered by my messenger that I might count on the exchange & send on the Treasury bills. this I have done by mr Goodman this morning, and if he returns in time I will call on you in the evening with the bank bills he will bring, or if not in time, I will be with you after an early breakfast tomorrow morning. I have thought it a duty to give you this information as soon as I could get the business fixed lest doubt might delay your intended journey of tomorrow. Accept the assurances of my respect.
          Th: Jefferson
        